              Case 5:17-cr-00239-D Document 222 Filed 02/08/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                            )
                                                     )
                 Plaintiff,                          )
                                                     )
v.                                                   )      Case No. CR-17-239-D
                                                     )
JERRY DRAKE VARNELL,                                 )
                                                     )
                 Defendant.                          )

                       PRETRIAL CONFERENCE MEMORANDUM

         On February 7, 2019, the Court held a pretrial conference pursuant to FED. R. CRIM.

P. 17.1. The United States was represented by Matt Dillon and Mark Stoneman. Defendant

was represented by his counsel of record, Marna Franklin and Vicki Behenna. The

following matters were discussed during the conference:

         1.      The trial will commence with jury selection on Tuesday, February 12, 2019,

at 9:30 a.m. The parties announced that they anticipate the trial will require approximately

10 days. There may be some overlap of witnesses. The parties agreed that Defendant

could adopt witnesses, as necessary.

         2.      There are no outstanding discovery issues that require involvement of the

Court.

         3.      Possible stipulations, particularly as to chain of custody of physical evidence,

are being discussed by counsel. The United States anticipates significantly fewer witnesses

in its case-in-chief if stipulations are reached. The Court encouraged the parties to reach

reasonable stipulations.
            Case 5:17-cr-00239-D Document 222 Filed 02/08/19 Page 2 of 3



       4.      The United States advised the Court that it may file a motion to reconsider

the Court’s Order on the United States’ Amended Motion for Protective Order Pertaining

to Testimony of FBI Undercover Employee at Trial.

       5.      The United States will be presenting video evidence of recordings involving

Defendant and the FBI undercover employee leading up to the date of the alleged offenses;

scene videos, depicting various camera angles, of the placement of the device in downtown

Oklahoma City; and Defendant’s interview by law enforcement personnel.

       6.      The Court will not require the parties to submit a summary of the

Superseding Indictment; the Court will read the Superseding Indictment to the jury.

       7.      The United States announced a possible evidentiary issue concerning the

admission of DHS and juvenile records of the CHS-1 by Defendant. Defendant does not

plan on using the records unless they become relevant. The United States also expressed

some concern with Defendant asking the CHS-1 questions about specific facts underlying

his prior conviction. The Court cautioned the parties to ensure compliance with the Federal

Rules of Evidence and this Court’s guidance regarding such testimony.

       8.      The United States has not filed a formal FED. R. EVID. 404(b) notice

regarding Defendant’s felony conviction in Custer County District Court, Arapaho,

Oklahoma. The Court advised the parties to approach the bench before presenting such

evidence.

       9.      The Court indicated that it would most likely defer ruling on Defendant’s

pending Motion to Dismiss the Superseding Indictment for Outrageous Government

Conduct until after the United States presents its case-in-chief.

                                              2
 
          Case 5:17-cr-00239-D Document 222 Filed 02/08/19 Page 3 of 3



       10.    The Court discussed with the parties the manner in which jury selection will

be conducted, the anticipated daily trial schedule, and related procedural matters. No

additional issues were raised by the parties.

       DATED this 8th day of February 2019.




                                                3
 
